FILED
                             NOT FOR PUBLICATION                            SEP 19 2012

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-10103

                Plaintiff - Appellee,            D.C. No. 4:10-cr-00715-DCB

  v.
                                                 MEMORANDUM *
FERNANDO ALVAREZ-APODACA,

                Defendant - Appellant.



                     Appeal from the United States District Court
                              for the District of Arizona
                     Gordon J. Quist, District Judge, Presiding **

                           Submitted September 10, 2012 ***

Before:         WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges.

       Fernando Alvarez-Apodaca appeals from his guilty-plea conviction and

63-month sentence for reentry after deportation, in violation of 8 U.S.C. § 1326.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The Honorable Gordon J. Quist, Senior United States District Judge
for the Western District of Michigan, sitting by designation.
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Pursuant to Anders v. California, 386 U.S. 738 (1967), Alvarez-Apodaca’s counsel

has filed a brief stating there are no grounds for relief, along with a motion to

withdraw as counsel of record. We have provided Alvarez-Apodaca the

opportunity to file a pro se supplemental brief. No pro se supplemental brief or

answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80 (1988), discloses no arguable grounds for relief on direct appeal.

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED.




                                           2                                        11-10103